TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                         AT MURFREESBORO

CAROLE WHITE,                                   ) Docket No. 2017-05-0944
        EMPLOYEE,                               )
v.                                              )
                                                )
COMMUNITY CARE OF                               ) State File No. 40374-2017
RUTHERFORD CO.,                                 )
        EMPLOYER,                               )
and                                             )
                                                )
EASTERN ALLIANCE INS. CO.,                      ) Judge Dale Tipps
        CARRIER.                                )


                          EXPEDITED HEARING ORDER
                              DENYING BENEFITS
                           (DECISION ON THE RECORD)


        This matter came before the undersigned workers’ compensation judge on March
23, 2018, on the Request for Expedited Hearing filed by Carole White. The present focus
of this case is whether Ms. White is entitled to medical and temporary disability benefits.
The central legal issues are whether Ms. White gave adequate notice of her alleged injury
and whether she is likely to prove at a hearing on the merits that she suffered an injury
arising primarily out of and in the course and scope of her employment. For the reasons
below, the Court holds Ms. White is likely to prevail on the issue of notice but not on the
issue of whether she suffered an injury arising primarily out of and in the course and
scope of her employment.

                                    History of Claim

       Ms. White alleged in her affidavit that she suffered post-traumatic stress disorder
(PTSD) beginning in 2015, which led to a diagnosis of anorexia nervosa in February
2017. She attributes these conditions to a hostile work environment at Community Care.
Specifically, Ms. White alleged “bullying, intimidation, and harassment” on the part of
her supervisor, Mark King. Ms. White stated in her affidavit that Community Care was

                                            1
aware of her diagnosis of PTSD and anorexia because of her physical appearance and
because she told Brenda Young, the director of admissions.

       Ms. White filed a Petition for Benefit Determination (PBD) seeking medical
treatment and temporary disability benefits. The parties did not resolve the disputed
issues through mediation, and the mediating specialist filed a Dispute Certification
Notice. Ms. White filed a Request for Expedited Hearing, seeking a decision on the
record without an evidentiary hearing. The Court issued a Docketing Notice on March 5,
2018, identifying the documents it received for review and providing the parties an
opportunity to file any objections to the admissibility of any of those documents.
Community Care filed motions in limine seeking exclusion of some of the filed
documents. Ms. White failed to file a response within five days, and the Court granted
the motions on March 23.

        Community Care contended that Ms. White cannot establish that her condition
arose out of and in the course of her employment. It also argued that Ms. White’s claim
is barred because she failed to provide proper notice of an injury.

                       Findings of Fact and Conclusions of Law

      Ms. White need not prove every element of her claim by a preponderance of the
evidence to obtain relief at an expedited hearing. Instead, she must present sufficient
evidence that she is likely to prevail at a hearing on the merits. See Tenn. Code Ann. §
50-6-239(d)(1) (2017); McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp.
App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

                                          Notice

        Tennessee Code Annotated section 50-6-201(a)(1) provides that an injured
employee must give written notice of an injury within fifteen days unless it can be shown
that the employer had actual knowledge of the accident or that “reasonable excuse for
failure to give the notice is made to the satisfaction of the tribunal.” Ms. White submitted
no proof that she provided written notice of an injury. Likewise, she offered no proof
Community Care had actual knowledge of her alleged injury. However, her affidavit
states that she gave verbal notice to Brenda Young. This suggests she might have a
reasonable excuse for failure to give written notice, especially since Community Care
presented no evidence to support its notice defense.

       Further, the Court finds it unnecessary to resolve the question of notice because
Community Care presented no evidence of any prejudice to its ability to defend this
claim. Tennessee Code Annotated section 50-6-201(a)(3) provides that failure to give
notice will not bar a claim unless the employer can show it was prejudiced by the lack of
notice. In the absence of any evidence on this issue, the Court cannot find Ms. White’s

                                             2
alleged failure to report the injury resulted in any prejudice to Community Care, such as a
serious impediment to investigating the claim. Therefore, the Court finds that Ms. White
appears likely to prevail at a hearing on the merits on the issue of notice.

                                     Compensability

        The workers’ compensation system “does not embrace every stress or strain of
daily living or every undesirable experience encountered in the duties of a contract of
employment.” Guess v. Sharp Mfg. Co. of Am., 114 S.W.3d 480, 485 (Tenn. 2003).
Therefore, Tennessee courts apply a two-part test in order to determine whether an injury
caused by mental or emotional stimulus is compensable. First, the injury must stem from
“an identifiable stressful, work-related event producing a sudden mental stimulus such as
fright, shock, or excessive unexpected anxiety.” Second, “the event must be extraordinary
in comparison to the stress ordinarily experienced by an employee in the same type of
duty.” Ireton v. Horizon Mental Health Mgmt., LLC, No. E2015-00296-SC-R3-WC,
2016 Tenn. LEXIS 3 at *28 (Tenn. Workers’ Comp. Panel Jan. 19, 2016).

        Ms. White stated that Mr. King bullied, intimidated, and harassed her. However,
she provided no specifics. Ms. White submitted no testimony or other evidence of an
identifiable stressful, work-related event that produced a sudden mental stimulus.
Similarly, she provided no proof as to how her experience compared to that of other
employees in the same type of duty. In the absence of such facts, the Court cannot
conclude at this time that Ms. White is likely to prevail at a hearing on the merits of her
claim.

IT IS, THEREFORE, ORDERED as follows:

   1. Ms. White’s claim against Community Care and its workers’ compensation carrier
      is denied at this time.

   2. This matter is set for a Scheduling Hearing on May 2, 2018, at 9:30 a.m. You
      must call 615-741-2112 or toll free at 855-874-0473 to participate. Failure to call
      may result in a determination of the issues without your further participation. All
      conferences are set using Central Time (CT).


      ENTERED this the 2nd day of April, 2018.


                                   _____________________________________
                                   Judge Dale Tipps
                                   Court of Workers’ Compensation Claims


                                            3
                                          APPENDIX

Exhibits:
      1.    Affidavit of Carole White
      2.    June 9, 2016 payroll record
      3.    First Report of Injury
      4.    Notice of Denial
      5.    Wage Statement

Technical record:
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Request for Expedited Hearing
   4. Docketing Notice
   5. Employer’s Position Statement
   6. Employer’s Motion in Limine to Exclude Employee’s Letter to Mark King
   7. Employer’s Motion in Limine to Exclude Medical Records
   8. Order on Motions in Limine


                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 2nd day of
April, 2018.


 Name                       Certified Fax        Email   Service sent to:
                            Mail
 Carole White,              X                    X       1209 John Hood Drive
 Employee                                                Rockvale, TN 37153
                                                         sdwhite101@gmail.com
 Nicholas Snider,                                X       nsnider@morganakins.com
 Employer’s Attorney


                                           _____________________________________
                                           Penny Shrum, Clerk of Court
                                           Court of Workers’ Compensation Claims
                                           WC.CourtClerk@tn.gov



                                             4